Citation Nr: 0019138	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
stress fracture, left tibia.

2.  Entitlement to a compensable rating for residuals of 
stress fracture, right ankle.  

3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1994 
to November 1994.  

The issues on appeal arise from a March 1995 rating decision 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, granted service 
connection for stress fracture, left shin and assigned a 
noncompensable disability evaluation effective November 1994; 
granted service connection for stress fracture, right ankle 
and assigned a noncompensable disability evaluation effective 
November 1994; and denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  The veteran testified before a local 
hearing officer in December 1995. 

In April 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for a clarification as to 
whether she wanted to testify at a hearing before the Board.  
In July 1997, the veteran withdrew her request for a Board 
hearing.  In September 1997, the Board remanded the veteran's 
claims again for additional development.   


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of her left 
tibia and right ankle disabilities are worse than currently 
evaluated by the RO.

2.  The VA has complied with the duty to assist, to the 
extent feasible.

3.  There is no objective medical evidence postservice of 
disability attributable to stress fracture, left shin.

4.  There is no objective medical evidence postservice of 
disability attributable to stress fracture, right ankle.
 
5.  Based on the available evidence of record, the veteran's 
service connected disabilities do not interfere with 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of stress fracture, left tibia, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271, 5273 (1999).

2.  The criteria for a compensable evaluation for residuals 
of stress fracture, right ankle, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5262 (1999).

3.  Entitlement to a compensable rating based on the presence 
of multiple, noncompensable service-connected conditions is 
not warranted.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
October 1994, the veteran presented to a Medical Evaluation 
Board for evaluation of bilateral stress fractures.  She had 
completed a total of eleven days of basic training.  Upon 
entering basic training and upon the third time running, the 
veteran started noticing increasing pain in the right foot.  
She continued to exercise on the right foot, but the pain 
persisted and increased.  Subsequently, the veteran was 
trying to run on her injured right foot and the pain became 
so severe that an ambulance had to be called.  The veteran 
was prescribed an Unna Boot and crutches.   

The veteran was seen subsequently in October 1994, with 
continued progressive symptoms of pain in the right heel.  
Evaluation at that time revealed some decreasing pain in the 
right heel compared to previous visits but with an increasing 
pain with palpation to the medical malleolus on the right.  
X-ray evaluation of the right ankle was within normal limit.  
The veteran continued to ambulate on crutches and a 
subsequent bone scan revealed a Grade II stress fracture of 
the left tibia which was asymptomatic and a Grade IV stress 
fracture of the right calcaneus/talus with multiple changes 
throughout the knees and feet.  The veteran was referred to 
the Physical Evaluation Board and received a medical 
discharge.

In December 1994, the veteran filed a claim concerning 
service connection for Grade II and Grade IV stress fracture 
in the left shin and right ankle.  

In March 1995, the veteran failed to report for VA 
examinations.

By a March 1995 rating decision, the RO granted service 
connection for stress fracture of the left shin, and assigned 
a noncompensable evaluation in November 1994.  By the same 
rating decision, the RO granted service connection for stress 
fracture of the right ankle and assigned a noncompensable 
evaluation effective from November 1994.  Finally, the RO 
also denied entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service connected disabilities.

In September 1995, additional service medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that in November 1994, the veteran complained 
that her right foot cast was rubbing against the inside of 
her right ankle.  

In December 1995, the veteran testified at the RO before a 
local hearing officer.  The veteran reported that she had a 
hard time running or walking for long periods of time.  She 
was currently a college student, and had recently taken a 
health and education class, which required exercise five 
times a week.  The veteran had trouble participating in the 
running and walking required by that class.  She would get a 
"charley horse" type of feeling in her tibia, which also 
had a very sore spot.  It would swell a little bit.  The 
veteran would take over the counter aspirin or Anacin for 
this.  The veteran had not seen a doctor for her symptoms.  
She indicated that she did not appear for her VA examinations 
due to difficulty getting there from school.   

The veteran further testified that her right ankle condition 
made it difficult to run and would start to hurt and swell 
after walking for long periods of time.  Sometimes it felt 
like it was "stuck" and it would ache constantly.  The 
veteran had not sought outpatient treatment for this 
condition since discharge.  Approximately two or three weeks 
before the hearing, she had had to put on an air cast on the 
right ankle.  The veteran was playing racquetball for the 
first time, and while going for the ball, she heard a loud 
cracking sound in her ankle.  After that, she had a hard time 
walking on it.  Two days later, the veteran went to an on-
campus clinic for stiffness and aching.  The next day, the 
veteran went to a doctor who said it was a sprain or strain.  
She was put in a cast for a few days.  This incident occurred 
about three weeks before the hearing.  

Both of the veteran's conditions had altered her gait "a 
little bit."  She would walk on the outside of her right 
foot.  The veteran indicated that she had not sought medical 
treatment for her conditions because of a lack of medical 
insurance.  

The veteran was scheduled for a new VA examination in January 
1996.  However, in a January 1996 written statement, the 
veteran reported that she could not appear for the 
examination because she was going to school in a different 
state.  She indicated that she was told by an employee at the 
VA Hospital that she should close the case for now and reopen 
it whenever she had more time to attend to the matter.  
Submitted with this statement was a medical report showing 
that the veteran was treated at Mercy Medical Center or Mercy 
Memorial Hospital on an unspecified date for a strain or 
sprain of an unspecified part of her body.  She was advised 
to wear a splint and wrap for three days and was given 
medication.

In April 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for a clarification as to 
whether she wanted to testify at a hearing before the Board.  
In July 1997, the veteran withdrew her request for a Board 
hearing.  

In September 1997, the Board remanded the veteran's claims 
again for additional development.   

In October 1997, the RO wrote to the veteran and requested 
her assistance in obtaining details of any medical treatment 
she received for her service connected conditions.

In a December 1997 written statement, the veteran indicated 
that she had not been hospitalized or received any medical 
treatment for her service connected conditions, primarily 
because she was busy and there were no VA hospitals nearby.  
She reiterated that she could not stand for long periods, 
take long walks, or go running without severe pain.  She 
claimed to have pain all the time.     

In a February 1998 letter, the RO asked the veteran to 
confirm her school location and asked if she wanted to be 
scheduled for an examination at the closest VAMC.   

In July 1999, the Board remanded the veteran's claims again 
for additional procedural development, which was to include 
the issuance of a supplemental statement of the case, 
discussing the provisions of 38 C.F.R. § 3.655 (1999).  

In a May 2000 supplemental statement of the case, the RO 
confirmed the noncompensable evaluations for stress fracture 
of the left shin and for stress fracture of the right ankle.  
The RO cited 38 C.F.R. § 3.655 (1999), and continued to deny 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable service connected disabilities.  The veteran 
was advised in a cover letter that she had 60 days to respond 
to this supplemental statement of the case.  

In a May 2000 statement, the veteran waived the 60 day period 
to submit additional information and requested that her case 
be immediately forwarded to the Board for appellate review.  

II.  Analysis

A.  38 C.F.R. § 3.655

Where medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
See 38 C.F.R. § 3.326(a) (1999).  The regulations also 
provide:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) . . . of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.

38 C.F.R. § 3.655(a) (1999). 

Paragraph (b) provides, in pertinent part, that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).

In this case, the veteran was scheduled for an examination in 
March 1995 and failed to appear.  She was scheduled for 
another examination in January 1996, but canceled the 
appointment as she was going to school in a different state.  
In order to accommodate the veteran, the RO wrote to her in 
February 1998, asking if she wished to be scheduled for a VA 
examination while in school at a VA Medical Center (VAMC) 
closest to her school or if she wished to be scheduled during 
school break at the VAMC closest to her home of record.  No 
response indicating a willingness to appear for an 
examination was received from the veteran.  In view of VA's 
attempt to accommodate the veteran in obtaining a VA 
examination and her failure to cooperate in such endeavor, 
the Board finds that the veteran has not demonstrated good 
cause as to why she cannot appear for an examination.

This appeal arises from a March 1995 rating decision which 
granted service connection for the disabilities at issue and 
determined that a 10 percent rating based on multiple, 
noncompensable service-connected conditions was not 
warranted.  Because the appellant appealed the March 1995 RO 
decision, the current appeal, which stems from that decision, 
is part of an original claim, rather than a claim for an 
increase.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(initial assignment of rating following award of service 
connection is part of original claim).  Consequently, the 
Board concludes that as per 38 C.F.R. § 3.655(b), the case 
must be decided on the evidence of record.

B.  Claims concerning compensable ratings

The veteran's claims concerning compensable ratings for 
stress fracture of the left shin and for stress fracture of 
the right ankle are well grounded.  A claim for an increased 
evaluation is well grounded if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran asserts that the symptoms of her left 
shin and right ankle disabilities are worse than evaluated by 
the RO and thus she has stated a well-grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to her claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  It may include 
providing the veteran with a medical examination to determine 
the nature and extent of her disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the RO has 
requested the veteran's assistance in obtaining any relevant 
treatment records and has scheduled the veteran for several 
VA examinations, for which she has failed to appear.  In any 
case, the RO has fulfilled its duty to assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2 (1999).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 

be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

Under applicable criteria, ankylosis of either ankle warrants 
a 20 percent evaluation if the ankle is fixed in plantar 
flexion at an angle of less than 30 degrees; ankylosis of 
either ankle warrants a 30 percent evaluation if the ankle is 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees or in dorsiflexion at an angle between 0 degrees 
and 10 degrees; and a 40 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle of more than 40 
degrees, or in dorsiflexion at an angle of more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).
Moderate limitation of motion of either ankle warrants a 10 
percent evaluation; and a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999).  Moderate deformity resulting from malunion 
of the os calcis or astragalus warrants a 10 percent 
evaluation, while a 20 percent evaluation requires marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (1999).

An impairment of the tibia and fibula, manifested by 
malunion, with slight knee or ankle disability, warrants a 10 
percent rating.  A moderate knee or ankle disability warrants 
a 20 percent rating, and a marked knee or ankle disability 
warrants a 30 percent evaluation.  A 40 percent rating may be 
assigned for nonunion of the tibia and fibula when there is 
loose motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1999).  

Although the veteran has subjectively reported having 
symptoms relating to both her left tibia and right ankle 
disabilities, she has not appeared for a VA examination so 
that her symptoms could be objectively recorded and assessed.  
Moreover, the claims file does not reflect that the veteran 
has sought any outpatient treatment or hospitalizations for 
either her left tibia or right ankle disabilities.  The 
complete lack of objective evidence of any left tibia or 
right ankle symptomatology postservice also makes the 
application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca to the 
veteran's claims for compensable ratings essentially 
unwarranted. 

Thus, in light of the above evidence, the Board concludes 
that the veteran's service-connected residuals of stress 
fracture, left tibia, and residuals of stress fracture, right 
ankle, warrant no more than the noncompensable evaluations 
currently in effect.  In so deciding, consideration has been 
given to assigning staged ratings; however, at no time during 
the period in question has the veteran shown disablement 
equivalent to that greater than the assigned ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

C.  Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected conditions.

Federal regulations provide, in pertinent part, as follows:

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating. 

38 C.F.R. § 3.24 (1999).

As noted above, the veteran failed to appear for two 
scheduled examinations and has not cooperated with VA's 
further efforts to provide an examination for her in a 
location convenient to her home or school.  In this regard, 
the duty to assist is not always a one-way street.  If a 
veteran wishes help, she "cannot passively wait for it in 
those circumstances where [she] may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991).  Since 
the claim for a compensable rating based upon multiple 
service-connected disabilities stems from an initial rating 
action, the claim must be considered based on the evidence of 
record as discussed above.  There is simply no medical 
evidence supporting the veteran's claims of the presence of 
disability from her service-connected disabilities which 
would interfere with normal employability.  As such, her 
claim must be denied.  



ORDER

Entitlement to a compensable rating for residuals of stress 
fracture, left tibia is denied.

Entitlement to a compensable rating for residuals of stress 
fracture, right ankle is denied.  

Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected conditions is denied.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

